  Case 4:21-cv-04141-KES Document 6 Filed 09/09/21 Page 1 of 3 PageID #: 19




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                            SOUTHERN DIVISION


PETER OROMO,                                           4:21-CV-04141-KES

                    Plaintiff,

                                                ORDER GRANTING PLAINTIFF’S
       vs.                                     MOTION TO PROCEED IN FORMA
                                                  PAUPERIS AND REQUIRING
MINNEHAHA COUNTY JAIL,                           PLAINTIFF TO PAY AN INITIAL
                                                     PARTIAL FILING FEE
                    Defendant.


      Plaintiff, Peter Oromo, an inmate at the Minnehaha County Jail, filed a

pro se civil rights lawsuit under 42 U.S.C. § 1983. Docket 1. Oromo moves to

proceed in forma pauperis and included his prisoner trust account report.

Dockets 2, 5.

      Under the Prison Litigation Reform Act (PLRA), a prisoner who “brings a

civil action or files an appeal in forma pauperis . . . shall be required to pay the

full amount of a filing fee.” 28 U.S.C. § 1915(b)(1). The court may, however,

accept partial payment of the initial filing fee where appropriate. Thus, “ ‘[w]hen

an inmate seeks pauper status, the only issue is whether the inmate pays the

entire fee at the initiation of the proceedings or over a period of time under an

installment plan.’ ” Henderson v. Norris, 129 F.3d 481, 483 (8th Cir. 1997)

(alteration in original) (quoting McGore v. Wrigglesworth, 114 F.3d 601, 604

(6th Cir. 1997)).
  Case 4:21-cv-04141-KES Document 6 Filed 09/09/21 Page 2 of 3 PageID #: 20




      The initial partial filing fee that accompanies an installment plan is

calculated according to 28 U.S.C. § 1915(b)(1), which requires a payment of 20

percent of the greater of

      (A) the average monthly deposits to the prisoner’s account; or
      (B) the average monthly balance in the prisoner’s account for the 6-
      month period immediately preceding the filing of the complaint or
      notice of appeal.

Oromo reports average monthly deposits of $182.17 and an average monthly

balance of $0.99. Docket 5. Based on the information regarding Oromo’s

prisoner trust account, the court grants Oromo leave to proceed in forma

pauperis, but he must pay an initial partial filing fee of $36.43 (20 percent of

his average monthly deposit). Oromo must pay the initial partial filing fee of

$36.43 by October 12, 2021. Failure to pay the filing fee by October 12, 2021,

will result in dismissal without prejudice of Oromo’s complaint.

      Thus, it is ORDERED:

      1. That Oromo’s motion to proceed in forma pauperis (Docket 2) is granted.

         Oromo must make a payment of $36.43 by October 12, 2021, made

         payable to the Clerk, U.S. District Court. If Oromo does not pay the

         initial partial filing fee by October 12, 2021, his complaint will be

         dismissed without prejudice. The court will conduct a 28 U.S.C. § 1915A

         screening after he pays his initial partial filing fee.

      2. That the institution having custody of Oromo is directed that whenever

         the amount in Oromo’s trust account, exclusive of funds available to him

         in his frozen account, exceeds $10.00, monthly payments that equal 20

         percent of the funds credited the preceding month to Oromo’s trust
                                         2
Case 4:21-cv-04141-KES Document 6 Filed 09/09/21 Page 3 of 3 PageID #: 21




      account shall be forwarded to the U.S. District Court Clerk’s Office under

      28 U.S.C. § 1915(b)(1) until the $350 filing fee is paid in full.

   Dated September 9, 2021.

                             BY THE COURT:

                             /s/ Karen E. Schreier
                             KAREN E. SCHREIER
                             UNITED STATES DISTRICT JUDGE




                                      3
